Citation Nr: 0023616	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a perianal abscess.

2.  Entitlement to an initial rating greater than 30 percent 
for peritoneal adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for perianal abscess as not well grounded and 
granted entitlement to service connection for peritoneal 
adhesions, assigned a 0 percent disability rating.  

In May 1999 the RO, inter alia, granted an increased 
disability rating to 10 percent for peritoneal adhesions, 
effective from May 13, 1996.  A May 2000 rating decision 
increased the rating for peritoneal adhesion to 30 percent, 
effective from May 13, 1996.

The Board notes that although the RO did not consider the 
issue of entitlement to compensation for perianal abscess 
under the provisions 38 U.S.C.A. § 1151, in light of the 
decision below, the veteran is not prejudiced by initial 
consideration in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


FINDINGS OF FACT

1.  Persuasive medical evidence demonstrates the veteran has 
recurrent symptomatology related to perianal abscess as a 
result of VA medical treatment.

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim on appeal has been 
obtained.  

3.  Medical evidence demonstrates the veteran's service-
connected peritoneal adhesions are presently manifested by 
abdominal pain without evidence of frequent and prolonged 
episodes of severe colic distention, nausea, or vomiting.


CONCLUSIONS OF LAW

1.  The veteran developed an additional disability related to 
perianal abscess as a result of VA medical treatment.  
38 U.S.C.A. § 1151 (effective prior to October 1, 1997); 
38 C.F.R. § 3.385(c) (effective prior to October 1, 1997).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's peritoneal adhesions have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7301, 7328 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation Claim
Background

Service medical records show the veteran sustained injuries 
including a penetrating wound to the abdomen in December 1969 
from exploding land mines.  Hospital records show a portion 
of the veteran's colon was resected and the abdomen was 
closed but that subsequently the abdominal wound was reopened 
and an abscess was drained.

VA medical records show the veteran underwent endoscopy and 
colonoscopy at a VA medical facility in November 1993.  
Hospital records dated in July 1995 include a diagnosis of 
recurrent perianal abscess.  It was noted the veteran had 
previously undergone perianal abscess drainage in January 
1995.  

Private medical records dated in August 1995 noted the 
veteran's past medical history and that he had developed 
problems from a perianal abscess related to endoscopies which 
he received every 6 months at a VA medical facility.  A 
similar report was provided in November 1995.  

In correspondence dated in May 1996 the veteran reported he 
had a perianal abscess which had been caused by a colonoscopy 
performed in late 1994 at a VA medical facility.  He, in 
essence, requested entitlement to compensation benefits for 
that disorder.  

VA examination in December 1997 found no rectal defects and 
anal sphincter tone within normal limits, status post very 
well treated perianal abscess and fistulectomy in 1997.  
There was no evidence of marked pain upon examination which 
would be expected with fissures or active lesions.  

In his notice of disagreement the veteran reiterated his 
claim that his perianal abscess was related to treatment 
provided at a VA medical facility.  He stated that his 
private physician had incised the abscess and told him that 
it could recur.  He also stated he experienced pain in the 
area which caused difficulty in sitting.  

VA examination in October 1999 found a history of perianal 
abscess with a few flare-ups of symptomatology.  It was noted 
the last flare-up occurred in 1997.  The examiner stated that 
the veteran experienced mildly distressing pain and 
tenderness in the area which resolved with hot baths after 
one to 2 days.  The examiner also reported that a review of 
the veteran's medical records and claims file indicated the 
veteran developed a perianal abscess in December 1993 shortly 
following a colonoscopy at a VA medical facility.  

At his personal hearing the veteran testified that he 
developed a perianal abscess as a result of a colonoscopy at 
a VA medical facility which had been drained twice before his 
private physician performed an anal fistulectomy in January 
1997.  He stated although the perianal abscess had not 
recurred since then that he had experienced occasional flare-
ups of pain and tenderness which made it difficult to sit.  

Analysis

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) were revised.  
In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

In May 1996 VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C. 1151 as interpreted 
in the decision of the Supreme Court.  See 61 Fed. Reg. 25787 
(1996).  The revised provisions stated that where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment compensation 
will be payable for such additional disability.  In the 
preamble it was noted the liberalized provisions of the new 
rule would apply to all claims still open on direct review as 
of the effective date of November 25, 1991.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2000).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  

The appellant's claim is premised on 38 U.S.C.A. § 1151 and 
because his claim was filed in May 1996 the version of § 1151 
that is applicable to this case is the version that existed 
prior to the amendment in 1997. 

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

Under 38 U.S.C.A. § 5107(a) (West 1991), all claimants 
seeking compensation, including those seeking compensation 
under section 1151, have the initial burden of showing that 
their claim is well grounded.  Jimison v. West, 13 Vet. App. 
75 (1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460 (1999). 

In this case, the Board finds the veteran has submitted 
evidence of a well-grounded claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 1151.  The Board 
notes the medical evidence of record indicates the veteran 
presently experiences flare-ups of pain and tenderness to the 
perianal area which an October 1999 VA examiner related to a 
colonoscopy performed at a VA medical facility.  

The Board further finds that the medical evidence of record 
persuasively demonstrates that the veteran's residuals of a 
perianal abscess are a result of VA medical treatment.  In 
addition to the October 1999 VA report, the evidence includes 
an August 1995 private hospital report which may be construed 
as relating the veteran's perianal abscess to endoscopies the 
veteran received at a VA medical facility.  Therefore, the 
Board finds entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is warranted.


Increased Rating Claim
Background

Service medical records show the veteran sustained injuries 
including a penetrating wound to the abdomen in December 1969 
from exploding land mines.  Hospital records show a portion 
of the veteran's colon was resected and the abdomen was 
closed but that subsequently the abdominal wound was reopened 
and an abscess was drained.

VA hospital records dated in May 1991 included a diagnosis of 
abdominal pain possibly secondary to adhesions due to 
previous surgery.  It was also noted that the veteran had 
undergone bowel obstruction surgery in 1985.

Department of Health and Human Services, Social Security 
Administration (SSA) records submitted by the veteran include 
a copy of a March 1995 private medical examination report.  
The report shows the veteran complained of chronic abdominal 
pain and chronic diarrhea.  There was no recent history of 
gastrointestinal bleeding, intestinal obstruction, fistula 
formation, weight loss (present weight 249 pounds), or 
malnutrition.  The physician noted bowel sounds were present.  
There was tenderness to palpation of the abdomen.  The 
diagnoses included recurrent chronic abdominal pain secondary 
to probable adhesions.  

On May 13, 1996, the RO received correspondence from the 
veteran which, in essence, requested entitlement to service 
connection for peritoneal adhesions.

During VA examination in December 1997 the veteran complained 
of constant abdominal pain but denied a definite history of 
any diarrhea, hematemesis, melena, or hemoptysis.  The 
examiner noted there was no evidence of free fluid or 
ascites.  The subcostal area was nontender but the veteran 
complained of pain to the left subcostal and left lateral 
quadrant.  There was no evidence of rebound rigidity.  
Peristalsis was 1+.  The diagnoses included status post 
multiple abdominal surgeries and chronic recurrent pain, 
etiology unclear, and muscular abdominal weakness, secondary 
to multiple surgeries.  A computed tomography (CT) scan of 
the abdomen revealed absence of the right colon but an 
otherwise unremarkable study.  There were no dilated loops of 
bowel.  

In his notice of disagreement the veteran reported, in 
essence, that he had experienced chronic abdominal pain and 
diarrhea as a result of peritoneal adhesions.

VA medical records dated from March 1998 to December 1998 
show the veteran received pain medicine clinic treatment for 
abdominal pain.  Reports include diagnostic impressions of 
ongoing complaints of pain consistent with a neuropathic-type 
injury related to his service-connected injuries and a 
combination of myofascial pain as well as some mild potential 
neuropathic injury related to his abdominal wounds.  

Correspondence dated in April 1999 from the Acting Chief of 
the Anesthesia Service at the Iowa City VA Medical Center 
noted the veteran experienced left-sided abdominal wall pain 
subsequent to exploratory laparotomy and division of 
adhesions in 1990.  It was also noted the veteran was being 
treated with trigger point injections and that it was 
anticipated to be a long-standing problem.  

An April 1999 private medical opinion noted the veteran 
underwent extensive abdominal repair procedures as a result 
of his injury in Vietnam and that subsequently he had lysis 
of adhesions.  It was the physician's opinion that the 
veteran's service-related injuries predisposed him to 
adhesions and chronic abdominal pain.  

During VA examination in October 1999 the veteran reported he 
had experienced severe abdominal pain since 1990 and a 
history of chronic diarrhea and gastroesophageal reflux 
disease.  He also reported he experienced occasional nausea 
which was well controlled with medication.  He denied 
vomiting, hematemesis, bright red blood per rectum, or 
melena.  The examiner noted the veteran had undergone several 
surgical procedures to the abdomen, including resection of 
the small intestines in 1969 and 1990.  There was no evidence 
of malnutrition (present weight 236 pounds) and bowel sounds 
were present in all four quadrants.  There was mild 
tenderness on palpation to the left upper and left lower 
quadrant.  The examiner's impression was that the veteran 
experienced a moderate amount of neuropathic pain, controlled 
to a certain extent, as a result of his service-connected 
injuries and subsequent surgeries.  

At his personal hearing the veteran testified that he 
experienced pain, diarrhea, and constipation as a result of 
peritoneal adhesions.  He stated that he experienced loose 
stools and a control problem which did not require the use of 
a pad.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides disability ratings for 
peritoneal adhesions which are severe, with definite partial 
obstruction shown by x-ray and frequent and prolonged 
episodes of colic distention, nausea, or vomiting, following 
severe peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage (50 percent); moderately severe, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
(30 percent); moderate, with pulling pain on attempting work 
or aggravated by movements of the body, episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention (10 percent); and mild (0 
percent).  38 C.F.R. § 4.114, Diagnostic Code 7301 (1999).  A 
note following the rating criteria for peritoneal adhesions 
states that ratings for adhesions will be considered when 
there is a history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  Id.

For resection of the small intestine the Ratings Schedule 
provides disability ratings when there is marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss (60 percent); when 
there is definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss (40 
percent); and when the disorder is symptomatic, with 
diarrhea, anemia and inability to gain weight (20 percent).  
38 C.F.R. § 4.114, Diagnostic Code 7328 (1999).  It is noted 
that where residual adhesions constitute the predominant 
disability the disorder should be rated under diagnostic code 
7301.  Id. 

In this case, the Board notes that although the medical 
evidence demonstrates the veteran underwent resection of the 
small intestines as a result of his service-connected 
abdominal injuries, there is no evidence of any interference 
in his nutrition or ability to gain weight.  Therefore, the 
Board finds veteran is appropriately rated under diagnostic 
code 7301.

Medical evidence demonstrates that the veteran's service-
connected peritoneal adhesions are presently manifested by a 
moderate amount of neuropathic pain and subjective complaints 
of chronic diarrhea.  There is no evidence, however, of 
frequent and prolonged episodes of severe colic distention, 
nausea, or vomiting.  A December 1997 CT scan revealed no 
evidence of obstruction.  Therefore, the Board finds 
entitlement to an increased or "staged" rating for 
peritoneal adhesions is not warranted.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  Based upon the evidence of record, the 
Board finds the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
disability as a result of peritoneal adhesions.  The Board 
notes the record indicates the veteran was awarded a total 
disability rating based upon individual unemployability in 
May 2000; however, there is no persuasive evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to the issue on appeal that 
would take the case outside the norm so as to warrant an 
extraschedular rating. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating for peritoneal adhesions.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a perianal abscess is granted.

Entitlement to an initial rating greater than 30 percent for 
peritoneal adhesions is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

